Citation Nr: 1207472	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  07-21 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 60 percent for residuals status post gastrectomy. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1959 to October 1963. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  By this decision, the RO continued the 60 percent rating for the Veteran's service-connected gastrectomy.

The Veteran and his spouse provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the Veteran's VA claims folder. 

This case was previously before the Board in April 2010, at which time the Board remanded the claim for further development.  As will be further discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In May 2011, the RO granted the Veteran a TDIU effective the date of claim for increased rating.  Accordingly, as that decision is considered to be a full grant, the issue of entitlement to a TDIU is no longer before the Board.


FINDING OF FACT

The Veteran's service-connected residuals of a gastrectomy has been assigned a 60 percent rating, the maximum rating authorized under Diagnostic Code (DC) 7308, which contemplates severe symptoms including nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition.  Factors warranting extraschedular consideration have neither been shown nor alleged.

CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for residuals of a gastrectomy have not been met, nor is extraschedular consideration warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.114, Diagnostic Code 7308 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2006 letter, sent prior to the initial October 2006 rating decision, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the June 2006 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Moreover, in September 2009, the Veteran was supplied with the rating criteria upon which his disability is rated by the VA.

Relevant to the duty to assist, the Veteran's VA treatment records and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, he was afforded VA examinations in May 2007 and in October 2010 in order to adjudicate his increased rating claim.  In this regard, the Board finds that the examinations comply with the rating criteria found in 38 C.F.R. § 4.114, DC 7308 and are adequate to decide the Veteran's claim for an increased rating.

The Board notes that the Veteran's claim was remanded in April 2010 in order to obtain outstanding treatment records and afford the Veteran a VA examination to determine the current nature and severity of his residuals of a gastrectomy.  As such directives have been substantially complied with, as discussed in the preceding paragraphs, no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's residuals of a gastrectomy is rated as 60 percent disabling under DC 7308, which contemplates postgastrectomy syndromes.  38 C.F.R. § 4.114, DC 7308 (2011).  Under that criteria, a 60 percent rating is the highest rating available.  A 60 percent rating contemplates severe symptoms, including associated nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition. 

In this case, the Board finds that the Veteran's digestive disability does not warrant separate compensation under any other diagnostic code relating to disabilities of the digestive system, as DC 7308 adequately addresses the Veteran's current diagnosis and related predominate symptoms.  See 38 C.F.R. § 4.113.  Furthermore, there is no other related diagnostic code that would afford the Veteran a higher rating.  Accordingly, the Board will focus its analysis on the issue of whether extraschedular consideration is warranted for the service-connected digestive disability.

However, the Board finds that the Veteran's service-connected digestive disability and related symptoms are contemplated by his assigned evaluation under the rating schedule.  In that regard, an extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected residuals of a gastrectomy with the established criteria found in the rating schedule when finding that extraschedular consideration is not warranted in this case.

In that regard, the VA treatment records reflect that in September 2006, the Veteran reported a long history of gastrointestinal reflux disease (GERD) manifested by retrosternal pyrosis typically occurring at night, with rare symptoms occurring in the day time.  He would normally awaken in the night with burning in his chest and throat which he treated with TUMS or Maalox.  He felt better when regurgitating and vomiting gastric contents.   He also treated these symptoms with a prescription medication and, with that medication, felt somewhat better than before he began the dosage.  He would have nocturnal heartburn about three times per week.  He did not have dysphagia, odynophagia, unintentional weight loss, or anorexia.  In March 2007, the Veteran's GERD was noted to be fairly stable on medication.  

On May 2007 VA examination, the Veteran reported that he would awaken with acid reflux, causing him to lose sleep.  His body weight was not affected.  He experienced nausea and vomiting.  About twice per month, he would awaken with "gobs of mucous" that would cause him to have difficulty breathing and become lightheaded.  He would have abdominal pain in the stomach and chest most of the years.  He would feel listless and fatigued during the day due to these symptoms.  The condition did not cause significant anemia or malnutrition.  

VA treatment records reflect that the Veteran complained of reflux despite taking prescription medication.  In January 2008, the Veteran reported waking up in the middle of the night with heart burn and would have to lie on his back or on pillows.  In February 2008, he complained of persistent heartburn despite high dosage of prescription medication.  There was no change in his eating habits.  There were no episodes of vomiting, bloating, early satiety, or change in bowel habits.  He had a good appetite, with no weight loss.  

At this March 2010 hearing before the Board, the Veteran stated that his symptoms included almost daily nausea and vomiting in the early mornings.  He also experienced burning sensations, stomach cramps, diarrhea, soft stools, and cramping.  His wife stated that he would awake and vomit.  He would eat dinner earlier to try and ease the nighttime symptoms.  

VA treatment records reflect that in August 2010, the Veteran reported breakthrough retrosternal burning despite taking medication, occurring about three times per week, awakening him from sleep.  He would sometimes belch or cough, bringing up yellow fluids.  He would feel better once he vomited.  He would sleep on pillows to try and raise his back.  He denied any daytime symptoms when he was upright.  

On October 2010 VA examination, the Veteran denied having hematemesis, melena, constipation, or diarrhea.  Three to four times per week, he would awaken in the night with sudden vomiting and would keep a pail next to his bed.  He would sleep on pillows due to excessive reflux.  There had been no hospitalizations since his gastrectomy decades previously.  

VA treatment records reflect that in November 2010, it was noted that recent testing suggested bile acid gastropathy.  He had no change in his symptoms, with daily retrosternal burning.  He was compliant with his medication regime.  In February 2011, the Veteran reported that he would cough at night and would vomit partially digested food daily.  He had burning retrosternal pain.  He had recently gained weight.  There were no headaches or visual changes.  

In this case, the Board finds that the current 60 percent rating contemplates the Veteran's symptoms, manifested mainly by nausea, retrosternal pain, diarrhea, and vomiting.  There is no indication of weight loss, circulatory disturbance after eating, malnutrition, or anemia.  Thus, while the Veteran's symptoms are certainly severe as demonstrated by the VA treatment records, he does not exhibit all of the symptoms outlined in the rating criteria and therefore the Board finds that the current rating for a severe digestive disorder adequately contemplates the Veteran's disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, the Veteran's service-connected digestive disability has not been shown to result in frequent periods of hospitalization.  Therefore, the Veteran's disability is not only encompassed by the rating criteria, in that his 60 percent rating addresses a severe digestive disability with such symptoms as vomiting and nausea, but also does not meet the criteria as set out in the second prong of the extraschedular analysis to include any indication of frequent hospitalizations.  The Board notes that the Veteran is already in receipt of a TDIU based upon his digestive disability, indicating interference with employment, but finds that on a scheduler basis, his disability is contemplated by the rating schedule and is not considered to be exceptional when comparing his symptoms to the rating criteria.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that throughout the pendency of the appeal, the Veteran's residuals status post mastectomy have not warranted a rating in excess of 60 percent.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 60 percent for residuals of a gastrectomy is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


